 



Exhibit 10.3

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

GLOBALSTAR, INC.

 

2012 KEY EMPLOYEE CASH BONUS PLAN

 

 

Section 1. Purposes of the Plan

 

The purposes of this Key Employee Bonus Plan (“Plan”) of Globalstar, Inc.
(“Company”) are:

 

·to reward designated key employees’ successful efforts to exceed the Company’s
2012 financial performance goals,

·to align these employees’ financial interests with those of the Company’s
stockholders, and

·to provide these employees with a competitive, success-based bonus package.

 

Section 2. Bonus Pool; Amounts Payable

 

(a) The pool available for bonus distribution shall be determined based on the
Company’s Adjusted EBITDA performance in excess of budget during calendar year
2012 (“Plan Year”). The aggregate amount to be distributed under the Plan shall
be 25% of the Company’s Adjusted EBITDA in excess of the [*] forecasted in the
Company’s 2012 budget, as approved by the Board of Directors on March 6, 2012.
For Plan purposes, Adjusted EBITDA means EBITDA adjusted on a basis consistent
with adjusted EBITDA previously reported by the Company, with further
adjustments, if necessary, for Thales arbitration net costs or benefits,
spectrum sale or lease proceeds, asset write-offs and other similar items
impacting EBITDA during the Plan Year as determined at the sole discretion of
the Compensation Committee of the Board of Directors (“Committee”).

  

(b) The portion of the pool payable to each participant shall be as recommended
by the Chief Executive Officer and approved by the Compensation Committee,
acting in its sole discretion.

 



 

 

 

Section 3. Participants; Eligibility; Payment

 

(a) The Compensation Committee (the Chairman of the Board of Directors and CEO
being also Chairman of the Committee) shall designate the participants in the
Plan promptly after approval of the Plan by the Board, and will report the
roster of participants to the Board. The Plan, and participation of
initially-designated key employees, shall be effective retroactive to January 1,
2012. The CEO, with approval of the Committee, may also designate additional key
employee participants from time to time with participation to be effective from
date of designation.

 

(b) In order to be eligible to receive this bonus, a participant must be
employed by the Company or any of its subsidiaries throughout the Plan Year and
until the first business day that is 15 days after the Company files its annual
report on Form 10-K for the Plan Year (such day the “Payment Date”). Failure of
a participant to remain employed through the Payment Date for any reason
whatsoever will terminate all entitlements under the Plan; provided, however,
that the Committee may, but shall not be required to, on a case-by-case basis,
approve payments under the Plan of a prorated bonus for employees who, during
the Plan Year, are hired as, or who replace, designated participants. The
Committee may also, but shall not be required to, make case-by-case exceptions
to termination of Plan participation resulting from termination of service,
either during the Plan Year or before the Payment Date, because of death,
disability, or retirement of a participant.

 

(c) The Company shall make payments on the Payment Date. All payments shall be
made in cash or in common stock of the Company as determined by the Committee.
If payments are made in stock, the shares shall be distributed accordance with
the stock distribution provisions of Company’s Amended and Restated 2006 Equity
Incentive Plan and shall be fully vested, registered and marketable at the time
distributed.

 

Section 4. Committee

 

(a) This Plan shall be administered by the Committee, which shall have full
authority and discretion to interpret the Plan, to establish, amend and rescind
rules relating to the Plan that are not inconsistent with this document, and to
make all other determinations that may be necessary or advisable for the Plan’s
administration.

 

(b) Any interpretation of the Plan by the Committee and any decision by it
relating to the Plan shall be final and binding on all persons.

 

Section 5. Liability for Repayment

 

In the event that, after the Payment Date, but before April 10, 2014, discovered
fraud or misrepresentation (as determined by the Committee) should result in a
need for the Company to restate its 2012 annual financial statements in a manner
that reduces the adjusted EBITDA figure that was used to determine the amount
available for distribution under the Plan, then participants who have received
distributions under the Plan in excess of the amounts they would have been
entitled to receive, but for the fraud or misrepresentation, shall be liable to
repay such excess to the Company, without interest, on demand.

 

Section 6. Plan Not Exclusive

 

This Plan shall not be construed as limiting the ability or discretion of the
Committee to award additional compensation, including without limitation other
bonuses, separate and apart from this Plan, to individual participants based
upon subjective or other criteria.

 



-2-

 

 

 

 

 

 

 

 

